      Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


R. ALEXANDER ACOSTA, SECRETARY            *
OF LABOR, UNITED STATES                   *
DEPARTMENT OF LABOR,                      *
                                          *
            Complainant                   *
                                          *
V.                                        *                    Civil Action No.:     4:19-cv-1528
                                          *
IGUANA JOE’S BW8, INC. DBA IGUANA         *
JOE’S, IGUANA JOE’S CROSBY, INC. DBA *
IGUANA JOE’S, IGUANA JOE’S                *
CANTINA, INC. DBA IGUANA JOE’S,           *
IGUANA JOE’S ATASCOCITA, INC. DBA         *
IGUANA JOE’S, IGUANA JOE’S MEXICAN *
RESTAURANT, INC. DBA IGUANA JOE’S,        *
IGUANA JOE’S MEXICAN                      *
RESTAURANT #2, INC. DBA IGUANA JOE’S *
MEXICAN RESTAURANT, and VICTOR            *
YBARRA, INDIVIDUALLY                      *
                                          *
            Defendants.                   *
__________________________________________*

                                           COMPLAINT

       Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of Labor,

brings this action to enjoin the defendants, Iguana Joe’s BW8, Inc. dba Iguana Joe’s, Iguana Joe’s

Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s Cantina, Inc. dba Iguana Joe’s, Iguana Joe’s Atascocita,

Inc. dba Iguana Joe’s, Iguana Joe’s Mexican Restaurant, Inc. dba Iguana Joe’s, and Iguana Joe’s

Mexican Restaurant #2, Inc. dba Iguana Joe’s, and Victor Ybarra, individually, from violating the

provisions of Sections 7 and 15(a)(2) of the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. §§ 201, et seq., hereinafter referred to as the Act, and to restrain defendants from withholding

payment of overtime compensation found by the Court to be due employees under the Act, and an

equal amount as liquidated damages due to the employees who are named in the attached Exhibit A.
         Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 2 of 8



                                                  I.

         This court has jurisdiction over this action pursuant to Sections 16 and 17 of the Act, 29

U.S.C. §§ 216 and 217, and 28 U.S.C. §§ 1331 and 1345.

                                                  II.

         1.     Defendant, Iguana Joe’s BW8, Inc. dba Iguana Joe’s, is now, and at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 5710 East Sam Houston Parkway, Houston, Texas 77253, within the jurisdiction of this

Court. Further, Iguana Joe’s BW8, Inc., is and at all times hereinafter mentioned was doing business

as Iguana Joe’s.

         2.     Defendant, Iguana Joe’s Cantina, Inc. dba Iguana Joe’s, is now, and at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 9118 North Highway 146, Baytown, Texas 77523, within the jurisdiction of this Court.

Further, Iguana Joe’s Cantina, Inc., is and at all times hereinafter mentioned was doing business as

Iguana Joe’s.

         3.     Defendant, Iguana Joe’s Crosby, Inc. dba Iguana Joe’s, is now, and at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 6519 FM 2100 Road, Crosby, Texas 77532, within the jurisdiction of this Court. Further,

Iguana Joe’s Crosby, Inc., is and at all times hereinafter mentioned was doing business as Iguana

Joe’s.

         4.     Defendant, Iguana Joe’s Atascocita, Inc., dba Iguana Joe’s, is now, and at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 181319 W. Lake Houston Parkway, Humble, Texas 77346, within the jurisdiction of this

                                                  2
      Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 3 of 8



Court. Further, Iguana Joe’s Atascocita, Inc., is and at all times hereinafter mentioned was doing

business as Iguana Joe’s.

       5.      Defendant, Iguana Joe’s Mexican Restaurant #2, Inc., dba Iguana Joe’s, at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 12611 Woodforest Boulevard, Houston, Texas 77015, within the jurisdiction of this Court.

Further, Iguana Joe’s Mexican Restaurant #2, Inc., at all times hereinafter mentioned was doing

business as Iguana Joe’s.

       6.      Defendant, Iguana Joe’s Mexican Restaurant, Inc., dba Iguana Joe’s, at all times

hereinafter mentioned was, a corporation with a place of business and doing business in Harris

County at 9030 North Highway 146, Baytown, Texas 77523, within the jurisdiction of this Court.

Further, Iguana Joe’s Mexican Restaurant, Inc., at all times hereinafter mentioned was doing

business as Iguana Joe’s.

       7.      Defendant, Victor Ybarra, has a place of business and doing business in Harris

County, 6519 FM 2100 Road, Crosby, Texas 77532, within the jurisdiction of this Court, where

Victor Ybarra is, and at all times hereinafter mentioned was, Owner of the defendants Iguana Joe’s

BW8, Inc. dba Iguana Joe’s, Iguana Joe’s Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s Cantina, Inc.

dba Iguana Joe’s, Iguana Joe’s Atascocita, Inc. dba Iguana Joe’s, Iguana Joe’s Mexican Restaurant,

Inc. dba Iguana Joe’s, and Iguana Joe’s Mexican Restaurant #2, Inc. dba Iguana Joe’s. He actively

manages, supervises and directs the business affairs and operations of the defendants, Iguana Joe’s

BW8, Inc. dba Iguana Joe’s, Iguana Joe’s Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s Cantina, Inc.

dba Iguana Joe’s, Iguana Joe’s Atascocita, Inc. dba Iguana Joe’s, Iguana Joe’s Mexican Restaurant,

Inc. dba Iguana Joe’s, and Iguana Joe’s Mexican Restaurant #2, Inc. dba Iguana Joe’s. Victor Ybarra

                                                3
      Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 4 of 8



participated in the previous five Wage and Hour Administration’s investigations into defendants’

businesses, including an investigation which revealed that defendant Iguana Joe’s Crosby, Inc. was

paying its tipped employees the incorrect overtime rate. Based upon information and belief, Victor

Ybarra did not pay its tipped employees the correct overtime rate, which is reflected in defendants’

payroll records. Victor Ybarra acts and has acted, directly and indirectly, in the interest of the

defendants, Iguana Joe’s BW8, Inc. dba Iguana Joe’s, Iguana Joe’s Crosby, Inc. dba Iguana Joe’s,

Iguana Joe’s Cantina, Inc. dba Iguana Joe’s, Iguana Joe’s Atascocita, Inc. dba Iguana Joe’s, Iguana

Joe’s Mexican Restaurant, Inc. dba Iguana Joe’s, and Iguana Joe’s Mexican Restaurant #2, Inc. dba

Iguana Joe’s in relation to its employees and is an employer of these employees within the meaning

of the Act.

                                                III.

       1.      At all times hereinafter mentioned, Iguana Joe’s BW8, Inc. dba Iguana Joe’s, Iguana

Joe’s Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s Cantina, Inc. dba Iguana Joe’s, Iguana Joe’s

Atascocita, Inc. dba Iguana Joe’s, Iguana Joe’s Mexican Restaurant, Inc. dba Iguana Joe’s, and

Iguana Joe’s Mexican Restaurant #2, Inc. dba Iguana Joe’s, has been an enterprise within the

meaning of Section 3(r) of the Act, 29 U.S.C. Sec. § 203(r), in that defendants have been, through

unified operation or common control, engaged in the performance of related activities for a common

business purpose. Victor Ybarra is the owner of the corporate defendants, and operates the stores in

Texas. All open restaurants share the same website address and have the same menus. Upon

information and believe, two of the restaurant locations (12611 Woodforest Boulevard, Houston,

Texas 77015 and 9030 North Highway 146, Baytown, Texas 77523) have re-located.



                                                 4
      Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 5 of 8



                                                IV.

       2.      At all times hereinafter mentioned, Iguana Joe’s BW8, Inc. dba Iguana Joe’s,

Iguana Joe’s Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s Cantina, Inc. dba Iguana Joe’s, Iguana

Joe’s Atascocita, Inc. dba Iguana Joe’s, Iguana Joe’s Mexican Restaurant, Inc. dba Iguana Joe’s,

and Iguana Joe’s Mexican Restaurant #2, Inc. dba Iguana Joe’s have been an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A), in that it has employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that it has an annual gross volume of sales made or business done of not less than $500,000

(exclusive of excise taxes at the retail level which are separately stated). Based upon information

and belief, the Defendants’ restaurant locations investigated by Wage Hour show gross sales in

excess of $2.8 million for the years 2015 through 2018. Further, the affected employees include

kitchen workers, servers, and busboys, as well as workers who handle goods manufactured

outside the State of Texas.

                                                V.

       During the period since April 25, 2016, defendants have violated and are violating the

provisions of Sections 7 and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the Act for workweeks longer than forty hours without compensating such

tipped employees for their employment in excess of forty hours per week at rates not less than

one and one-half times the regular rates at which they were employed.

                                                 5
      Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 6 of 8



       Defendants violated Sections 7 and 15(a)(2) of the Act in the following way: At all listed

locations, defendants calculated the hourly overtime rate for tipped employees at the cash

minimum wage rate for tipped employees instead of the general minimum wage rate.

Specifically, defendants paid tipped employees an overtime rate of $3.20 ($2.13 (tipped credit

minimum wage) x 1.5 = $3.20) instead of the required overtime wage of $5.76 for tipped

employees ($7.25 (minimum wage rate) x 1.5 = $10.88 - federal tip credit of $5.12 = $5.76).

                                               VI.

       As a result of the violations of the Act, overtime compensation has been unlawfully

withheld by defendants from their employees.

                                               VII.

       Defendants have willfully violated the Act. The U.S. Department of Labor, Wage and

Hour Division, has investigated defendants on five previous occasions and found wages

violations in each investigation. In one previous investigation, the U.S. Department of Labor,

Wage and Hour Division, found that defendants were paying tipped employees the improper

overtime rate, which is the same violation found in this investigation. Accordingly, a judgment

enjoining the alleged violations and restraining the withholding of overtime compensation found

to be due the employees is specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

                                               VIII.

       WHEREFORE, cause having been shown, plaintiff prays for judgment against Iguana

Joe’s BW8, Inc. dba Iguana Joe’s, Iguana Joe’s Crosby, Inc. dba Iguana Joe’s, Iguana Joe’s

Cantina, Inc. dba Iguana Joe’s, Iguana Joe’s Atascocita, Inc. dba Iguana Joe’s, Iguana Joe’s

Mexican Restaurant, Inc. dba Iguana Joe’s, and Iguana Joe’s Mexican Restaurant #2, Inc. dba

                                                6
       Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 7 of 8



Iguana Joe’s, and Victor Ybarra, individually, as follows:

       1.      For an Order pursuant to Section 17 of the Act permanently enjoining and

restraining defendants, their officers, agents, servants, employees, and those persons in active

concert or participation with defendants, from violating Sections 7 and 15(a)(2) of the Act; and

       2.      For an Order pursuant to Section 16(c) of the Act finding defendants liable for

unpaid overtime compensation due to defendants’ employees and for the liquidated damages

equal in amount to the unpaid compensation found due defendants’ employees listed in the

attached Exhibit A (additional liquidated damages may be owed to certain employees presently

unknown to plaintiff for the period covered by this complaint); or in the event liquidated damages

are not awarded;

       3.      For an Order pursuant to Section 17 enjoining and restraining defendants

from withholding payment of unpaid overtime compensation found due defendants’ employees

and pre-judgment interest computed at the underpayment rate established by the Secretary of

Treasury pursuant to 26 U.S.C. § 6621; and

       4.      For an Order awarding plaintiff the costs of this action; and

       5.      For an Order granting such other and further relief as may be necessary and

appropriate.




                                                 7
Case 4:19-cv-01528 Document 1 Filed on 04/25/19 in TXSD Page 8 of 8



                                    Respectfully Submitted,

                                    KATE S. O’SCANNLAIN
                                    Regional Solicitor

                                    JAMES E. CULP
                                    Regional Solicitor

                                    MARGARET TERRY CRANFORD
                                    Counsel for Wage and Hour

                                    By:

                                    /s/Jennifer J. Johnson
                                    JENNIFER J. JOHNSON
                                    Trial Attorney
                                    Texas Bar No. 24055743

                                    LINDSAY A. WOFFORD
                                    Senior Trial Attorney
                                    Texas Bar No. 24037059

                                    U. S. Department of Labor
                                    Office of the Solicitor
                                    525 Griffin Street, Suite 501
                                    Dallas, Texas 75202
                                    Telephone (972) 850-3100
                                    Facsimile (972) 850-3101
                                    E-mail: Johnson.jennifer@dol.gov

                                    ATTORNEYS FOR PLAINTIFF




                                8
